NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                              DIEGO G., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, N.G., Appellees.

                              No. 1 CA-JV 16-0033
                                 FILED 7-26-16


            Appeal from the Superior Court in Maricopa County
                              No. JD 23406
                   The Honorable Connie Contes, Judge

                                   AFFIRMED


                                    COUNSEL

The Stavris Law Firm, PLLC, Scottsdale
By Alison Stavris
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By JoAnn Falgout
Counsel for Appellee, Department of Child Safety
                         DIEGO G. v. DCS, N.G.
                          Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Margaret H. Downie delivered the decision of the Court,
in which Judge Patricia K. Norris and Judge Maurice Portley joined.


D O W N I E, Judge:

¶1            Diego G. (“Father”) appeals from an order terminating his
parental rights. For the following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2            N.G. was born in December 2010. She lived in Mexico with
her mother (“Mother”) and Father from the age of three months until just
before her first birthday. At that time, Mother and N.G. returned to the
United States.

¶3           In March 2013, the Department of Child Safety (“DCS”)
removed N.G. from Mother’s custody due to concerns about substance
abuse and neglect.1 After initial unsuccessful attempts to locate Father in
Mexico, DCS obtained a telephone number for him, and a Spanish-speaking
parent locator spoke with Father in March 2014. Father was given contact
information for the DCS case manager, but he had no contact with the
agency until May 2015.

¶4          DCS moved to terminate Father’s parental rights in January
2014 on the grounds of abandonment.2 A severance trial occurred in
November 2015. At the time of trial, Father had not seen N.G. since
December 2011.

¶5            The superior court concluded Father had abandoned N.G.
and terminated his parental rights. Father timely appealed. We have
jurisdiction pursuant to Arizona Revised Statutes (“A.R.S.”) sections
8-235(A), 12-120-21(A)(1), and 12-2101(A)(1).



1       Mother’s parental rights were also terminated — a decision that is
not at issue in this appeal.
2       N.G.’s guardian ad litem (“GAL”) subsequently substituted as the
petitioner. DCS supported the GAL’s severance request at trial.


                                    2
                          DIEGO G. v. DCS, N.G.
                           Decision of the Court

                               DISCUSSION

I.     Abandonment

¶6            The superior court may terminate parental rights if it finds by
clear and convincing evidence that a parent has abandoned his or her child.
A.R.S. §§ 8-533(B)(1), -537(B). Abandonment is defined as:

       [T]he failure of a parent to provide reasonable support and to
       maintain regular contact with the child, including providing
       normal supervision. Abandonment includes a judicial
       finding that a parent has made only minimal efforts to
       support and communicate with the child. Failure to maintain
       a normal parental relationship with the child without just
       cause for a period of six months constitutes prima facie
       evidence of abandonment.

A.R.S. § 8-531(1).

¶7             Whether a parent has abandoned a child is determined by the
parent’s conduct, not by subjective intent. Michael J. v. Ariz. Dep’t of Econ.
Sec., 196 Ariz. 246, 249–50, ¶ 18 (2000). The appropriate focus is on
“whether a parent has provided reasonable support, maintained regular
contact, made more than minimal efforts to support and communicate with
the child, and maintained a normal parental relationship.” Id. Because the
juvenile court is “in the best position to weigh the evidence, judge the
credibility of the parties, observe the parties, and make appropriate factual
findings,” Pima County Dependency Action No. 93511, 154 Ariz. 543, 546
(App. 1987), we do not reweigh the evidence, but look only to determine if
there is evidence to sustain the court’s ruling. Maricopa Cnty. Juv. Action No.
JV-132905, 186 Ariz. 607, 609 (App. 1996). “We will not disturb the juvenile
court’s disposition absent an abuse of discretion or unless the court’s
findings of fact were clearly erroneous, i.e., there is no reasonable evidence
to support them.” Id.

¶8           Father testified at the severance trial that N.G. had “always”
lived with her maternal grandmother since returning to the United States,
that he spoke with her “daily,” and that he sent “a lot of money” to his
parents who lived nearby — presumably for N.G.’s benefit. The superior
court, though, found Father’s testimony on these points “not credible.”
And the DCS case manager testified that N.G. had been removed from her
maternal grandmother’s home for a six-month period, during which time
there was no evidence of contact by Father.



                                      3
                           DIEGO G. v. DCS, N.G.
                            Decision of the Court

¶9             When circumstances prevent a parent “from exercising
traditional methods of bonding with his child, he must act persistently to
establish the relationship however possible and must vigorously assert his
legal rights to the extent necessary.” Pima Cnty. Juv. Severance Action No. S-
114487, 179 Ariz. 86, 97 (1994). Even recognizing the geographic distance
and Father’s inability to legally visit the United States, the record does not
suggest, let alone establish, persistent acts or vigorous assertions of legal
rights by Father.

¶10           Father participated in services DCS coordinated with its
Mexican counterpart, but he did not seek legal assistance or otherwise
pursue custody of N.G. This was true notwithstanding Father’s knowledge
for approximately two years preceding his participation in the dependency
proceedings that Mother had lost custody of her children, including N.G.,
due to drug usage. Even after DCS arranged for regular telephonic visits
between Father and N.G., Father did not consistently participate, telling the
case manager at one point he was “a busy man” and that “even though he
missed his daughter, his life had to go on.” The case manager advised
Father it was “really important that he be calling . . . on a consistent basis to
find out how his daughter was doing.” The case manager was also
concerned that when she attempted to give Father updates on N.G.’s
behavioral challenges, he was more interested in discussing whether N.G.
talked about or remembered him.

¶11           The law places “the burden of action on the parent.” Pima
Cnty. Juv. Severance Action No. S-114487, 179 Ariz. at 98; see also Michael J.,
196 Ariz. at 251, ¶ 25 (“While the state may not unduly interfere with a
parent’s opportunity to develop a relationship with his or her child, it need
not protect the mere biological link that exists if the [parent] fails to step
forward.” (quotation omitted)). At the time of the severance trial, Father
had not seen N.G. for almost four years and had made only sporadic
attempts at maintaining a relationship with her. “Under the objective
measure established by statute,” Michael J., 196 Ariz. at 251, ¶ 24, the
superior court reasonably concluded that Father abandoned N.G.

II.    Best Interests

¶12            In addition to finding a statutory ground for termination, the
court must also find by a preponderance of the evidence that severance is
in the child’s best interests. Raymond F. v. Ariz. Dep’t of Econ. Sec., 224 Ariz.
373, 377, ¶ 15 (App. 2010). In assessing best interests, the court may
consider the availability of an adoptive placement, whether the current




                                       4
                         DIEGO G. v. DCS, N.G.
                          Decision of the Court

placement meets the child’s needs, and whether the child is adoptable. Id.
at 379, ¶ 30.

¶13          The undisputed trial evidence was that N.G. is adoptable and
that her current placement is willing to adopt her. The foster parents
previously adopted N.G.’s two half-sisters. N.G. is bonded with her foster
family and siblings.

¶14           The superior court found that terminating Father’s parental
rights would benefit N.G. because it would “free her for adoption, provide
her with permanency and allow her to grow up with her two half-siblings
in a family that is willing and able to meet her needs.” The record supports
these findings.

                             CONCLUSION

¶15          We affirm the order terminating Father’s parental rights.




                                   :jt


                                         5